—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 15, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification. The court properly disposed of defendant’s groundless application for substitution of assigned counsel (see, People v Sides, 75 NY2d 822). We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Rubin, JJ.